 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurrin-Greene Shoe Manufacturing Company, Inc.andThomas W. SmitherRetail and Wholesale Warehousemen's Local No. 130,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Ind.andThomas W. Smither.Cases 19-CA-4796 and19-CB-1535May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 30, 1970, Trial Examiner Mauruce M.Miller issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had not engagedin the unfair labor practices alleged in the complaintand recommending dismissal of the complaint in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision together with asupporting brief, and the Respondent Union and Re-spondent Company filed reply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon charges filedMay 19, 1970, and duly served, the General Counsel of theNational Labor Relations Board caused a consolidated com-plaint and notice of hearing to be issued and served uponCurrin-Greene Shoe Manufacturing Company, Inc., desig-nated as Respondent Company in this decision, and RetailandWholesaleWarehousemen's Local No. 130, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., designated as Respondent190 NLRB No. 120Union herein. The consolidated complaint issued July 16,1970, therein, Respondent Company and Respondent Unionwere charged with unfair labor practices affecting commerce,within the meaning of Sections 8(a)(3) and (1) and 8(b)(2) and(1)(A) of the National Labor Relations Act, respectively. 61Stat. 136, 73 Stat. 519. Within their duly filed answers, Re-spondent Company and Respondent Union have concededcertain factual statements within General Counsel's con-solidated complaint, through specific admissions or failuresto deny, both, however, have proffered affirmative defensesand denied the commission of unfair labor practices.Pursuant to notice, a hearing with respect to this con-solidated matter was held at Seattle, Washington, on August4-5, 1970, before me. The General Counsel and both Re-spondents were represented by counsel. Each party wasafforded a full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to theissues. Since the hearing's close, briefs have been receivedfrom General Counsel's representative and both counsels;these briefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evidencereceived, and my observation of the witnesses, I make thefollowing findings of fact.IJURISDICTIONRespondent Company raises no question herein with re-spect to General Counsel's jurisdictional claims; RespondentUnion pleads lack of knowledge, but proffers no response toGeneral Counsel's pleaded conclusions.Upon the Con-solidated Complaint's factual declarations, which have not,therefore, been effectively controverted, I find that Respond-ent Company was, throughout the period with which thiscase is concerned, an employer within the meaning of Section2(2) of the Act, engaged in commerce and business activitieswhich affect commerce within the meaning of Section 2(6)and (7) of the Act, as amended. Further, with due regard forpresently applicable jurisdictional standards, I find assertionof the Board's jurisdiction in this case warranted and neces-sary to effectuate statutory objectives.IITHE LABOR ORGANIZATION INVOLVEDRetail and Wholesale Warehousemen's Local No. 130, In-ternational Brotherhood of Teamsters, Chauffeurs,Ware-housemen, and Helpers of America, Ind., herein called Re-spondent Union, is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) of theAct, as amended, which admits certain of Respondent Com-pany's employees to membershipIIITHE UNFAIR LABOR PRACTICESA. IssuesGeneral Counsel presently charges Respondent Companywith 8(a)(3) and derivative 8(a)(1) unfair labor practices, bot-tomed on the firm's discharge of Thomas W. Smither pur-portedly because Smither had lodged a complaint with Re-spondentUnion that Respondent Company was notproviding him with work and/or pay consistent with contrac-tual requirements. Respondent Company denies that Smi-ther's termination derived from any purpose to retaliate be-cause of his complaint; the firm contends that followingRespondent Union's withdrawal of consent for a so-called"special arrangement" whereby Smither was permitted towork part-time, the latter was terminated for business rea-sons.Respondent Union stands charged with 8(b)(2) anddrivative 8(b)(1)(A) violations because its representative, pur- CURRIN-GREENE SHOE MANUFACTURING601portedly because of resentments generated by Smither's com-plaint,cancelled a special contractual"modification" whichhad previously been negotiated with Respondent Company,regarding Smither'swork and pay, with"full knowledge"that such cancellation would"necessitate"Smither's job ter-mination.Replying, Respondent Union concedes that Re-spondent Company was notified no further"special excep-tion"with respect to contractual full-time work and payrequirements would be sanctioned thereafter for Smither'sbenefit Respondent Union denies,however,that such noticewas given in retaliation for Smither's complaint regarding hispart-time work and pay schedule,and further denies makingany other demand with respect to Smither's job termination.B. Facts1.Respondent Union's contractFor some time,Respondent Company and RespondentUnion have been privy to a series of collective-bargainingagreements covering Respondent Company's shipping andreceiving department workers. Throughout the period withwhich this case is directly concerned,Respondent Company'scollective-bargaining relationship with Respondent Unionwas governed by a contract signed on Tuesday,December 9,1969, with a June 1, 1969,retroactive date. That agreementprovided,inter alia,that.After thirty(30) days employment the employee shall beconsidered regular.All regular employees,on beginningthe work week,shall be guaranteed forty(40) hourswork or pay, except in emergencies beyond the Em-ployer's control,or where the employee quits, fails toreport for work or is terminated for just cause.The contract contained a further commitment that no work-ers covered thereby would suffer a reduction in wages orworking conditions due to the agreement'shaving beensigned.Pay adjustments retroactive to June 1st for coveredworkers were provided.With respect to health and welfaretrust fund and dental fund payments,Respondent Companywas committed to make specified remittances monthly forcontractually-covered workers who had been compensatedfor eighty hours worked during the previous month.2. Smither'swork recordTom Smither,Complainant herein,had been hired by Re-spondent Company approximately June 20,1969, for work asa full-time packer in the firm'sshipping department.Throughout the period with which this case is primarily con-cerned,Smither and Elmer Knisley, Respondent Company'sshipping and receiving clerk,were the sole workers coveredby Respondent Union's previously noted collective-bargain-ing contract.When this case was heard,Respondent Com-pany's total employee complement numbered 22-23 workers,devoted to the manufacture,wholesaling, and retail sale ofmen's work shoes. Since Smither's termination,discussedhereinafter,shipping and receiving clerk Knisley has beenRespondent Company's sole warehouse worker.For Smi-ther's first 6 months, he worked a regular 5-day, 40-hourweek;Knisley, with some 15-20 years seniority in Respond-ent Company's employ, functioned as his supervisor.Pursuant to previously-negotiated union security provi-sions set forth in Respondent Union's then-current contractwith Respondent Company, Smither had become a Unionmember approximately one month following his hire date.On or about Friday,December 19, 1969, RespondentCompany's president,Joseph Harrison,told Smither that "hewas going to have to let [him] go" since it was costing Re-spondent Company too much to have two full-time shippingdepartment workers. The Complainant was further told thatRespondent Company planned to have a part-time man re-place him. Smither,then,merely acknowledged Harrisons'notice; he received the news "logically and reasonably" ac-cording to Respondent Company's president.My factualconclusions with regard to this conversation derive primarilyfrom Smither's testimony;President Harrison,while a wit-ness, conceded that testimony's substantial correctness.Later that day, however,he asked Respondent Company'spresident whether he could be retained for part-time workrather than lose his job completely.Harrison concurred; theyreached a consensus that Smither would continue workingfull-time until the turn of the year,when he would beginworking a regular half-time schedule,twenty hours per week.Shortly after Harrison and Smither reached this under-standing,Respondent Company's president-either thatsame day or the next-discussed the situation by telephonewith Norman Ramsey, Respondent Union's business repre-sentative,Respondent Company's president testified.His tes-timony, generally,was straightforwardly given.Though hiswitness-chair memory, with regard to some relevant detailsconnected with the matters now under consideration, was lessthan clear-cut, I have found him generally credible.The twomen agreed that Smither would be permitted to work a part-time schedule,following Harrison's assurance to Ramseythat Complainant would be working no less than twentyhours weekly(this being the minimum time required forworker eligibility under Respondent Company's contractualHealth and Welfare and Dental Benefit plans),and followinga further consensual understanding with regard to paymentswhich Respondent Company would continue making tomaintain Smither's coverage under these plans, plus the par-ties' contractual Pension plan.The record warrants a determination-which I make -that Respondent Company and Respondent Union had previ-ously been privy to a comparable consensus concerning astudent employed for part-time work.While a witness herein,Respondent's president characterized his most recent under-standing with Respondent Union's business representative inregard to Smither's prospective work schedule as premisedupon his(Harrison's) request for "the same arrangementsthat we had previously had" concerning that part-time stu-dent worker.Respondent Company's president likewise credibly tes-tified that, during this conversation,no reference was madeto the contractual"forty-hour"clause previously noted. Sofar as the present record shows, no conditions or limitationswere placed on Respondent Union's concurrence with respectto Smither'sprospective half-time work schedule beyondthose noted herein.Shortly thereafter,presumably sometime between Mon-day, December 22nd and Friday, January 2,1970, both Knis-ley and Smither visited Respondent Union's office. During aconversation with Business Representative Ramsey, purport-edly concerned primarily with another subject,Smither'sprospective part-time work schedule was "casually" men-tioned.Ramsey declared his awareness regarding Smither'ssituation;the business representative reported that he andPresident Harrison had discussed the packer'sprospectivework schedule during a prior telephone conversation.Smither was told that such a part-time schedule would be "allright" with Respondent Union.Ramsey declared,further,that such limited work schedules had, on occasion, been ap-proved previously.My conclusions regarding this conversation's tenor derivefrom some sharply divergent testimony.Neither Smither norKnisley could recall the date of their visit to RespondentUnion's office precisely.Ramsey, while a witness, suggesteda date with respect to which his recollection had concededly 602DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen prompted.Respondent Company's former packer, whenqueried regarding his primary motive for visiting RespondentUnion's office with Respondent Company's shipping clerk,first recalled that his visit had been motivated by a desire toresolve some questions regarding his health and welfare be-nefit coverage.Subsequently,while a witness,he purportedlyrecalled that his visit had been motivated by a desire to verifythe correctness of his retroactive pay previously received pur-suant to Respondent Company's newly-signed contract.Knisley could not, however,recall a Smither-Ramsey conver-sation regarding either subject.And Ramsey,professing arefreshed recollection,described Smither's visit as primarilydevoted to discussion of his prospective part-time workschedule. Respondent Union's business representative whilea witness declared,further,that Smither's report regardingthe situation had provided his (Ramsey's) first knowledgewith respect thereto; contradicting Harrison,who had tes-tified previously,he denied having had any previous tele-phone conversation with Respondent Company's president.Finally,Ramsey purportedly recalled that during his visitSmither had bebn given a copy of Respondent Company'snewly-signed contract and that the contract's provision guar-anteeing a 40-hour work week had been specifically men-tioned;but Smither had, nevertheless,declared himself sat-isfied with a part-time work schedule, characterizing it asbetter than a complete layoff.With record testimony thus atvariance, reliable factual determinations cannot realisticallybe derived from pinpointed recollections which one particu-lar witness,deemed generally credible, may have proffered;they must be derived from some reasonable synthesis, bot-tomed on and consistent with the complete testimonialrecord,with due regard for the natural logic of probability.Cf.Phaostron Instrument and Electronic Company, 146NLRB 996, enfd 344 F.2d 855(C.A. 9);Southeastern MotorTruck Lines,113 NLRB 1122, 1124-1127,citingN.L.R.B. v.Universal Camera Corporation,179 F.2d 749 (C.A. 2), in thisconnection.My determinations herein have been derivedfrom such a synthesis.During their conversation I find Smither did tell Respond-ent Union's business representative,among other things, thatconsidered President Harrison'sdecision to give him part-time work preferable to a complete layoff.Further, he com-mented that his new, limited work schedule would permithim to resume his schooling.While a witness, Smither re-called tellingRespondent Union'sbusiness representativethat he could "go to school to make up the difference" re-quired to supplement his wages for part-time work. Thepresent record,considered in totatliy, does warrant a deter-mination within my view that some such comment was made;Smither then believed,so he testified,that-since he was adischargedNavy veteran-part-time school attendancewould enable him to qualify for supplementary"living ex-pense" payments beyond his tuition and direct study costs,which the Veteran'sAdministration would provide. Some-time during their talk,both Ramsey and Smither agree, thelatter was given a copy of Respondent Union's newly nego-tiated master contract, which Respondent Company's presi-dent had recently signed.Some discussion may have followedregarding particular contract terms; Smither's testimony doesreflect his general recollection that Respondent Union's busi-ness representative did mention his (Smither's) retention ofcontractually-defined health and welfare benefit coverage de-spite his prospective part-time work schedule. RespondentUnion's business representative likewise declared,I find, thathe would try to locate a full-time position for RespondentCompany's packer.On this note their conversation,so far asrelevant herein,ended.Ramsey's divergent testimony-that their contract's forty-hour work week guarantee provision had been specificallymentioned during a discussion regarding the so-called"unusual"character of President Harrison's part-time workproposal-cannot,however,be credited.The business repre-sentative's testimony with respect to this conversation gener-ally reveals several significant variances from comparable tes-timony which Smither,Knisley,and Respondent Company'spresident proffered.His (Ramsey's) purported recollections,within my view,reflect a spotty memory significantly coloredby self-serving rationalizations.The former packer's tes-timony,which I credit in this connection,warrants a deter-mination,merely,that Ramsey,possibly following a refer-ence to some contractual provisions,confirmed Smither'scontinued qualification for health and welfare benefit cover-age while working part-time.On Monday,January 5th,Smither began working part-time in Respondent Comapny's shipping department. Heworked a regular schedule,20 hours per week,with a propor-tionate reduction in gross pay.3.Smither's grievanceOn April 26th,when going through his personal belong-ings preparatory to changing his residence,Smither came onhis copy of Respondent Company's contract. While readingit, for the first time,he testified,the packer noted those provi-sions, previously mentioned,which guaranteed regularly em-ployed workers a forty-hour work week,and proscribed "re-ductions"with respect to wages or working conditions due tothe contract's having been signed.From his reading,Smitherconcluded-so he testified-that he had suffered wrongfuldiscrimination when his hours were reduced,shortly follow-ing the contract's execution,by Respondent Company'spresident;further,he concluded that his reduction in workinghours violated the contract's "forty-hour"clause.As previously noted,Respondent Union's business repre-sentative, within his testimony,has challenged Smither's con-tention that he first became aware of these contractual provi-sions during this April 26th reading. For reasons previouslynoted,however,Ramsey's contradictory testimony, that,during Smither's prior December visit to Respondent Union'soffice, reference had been made to the contract's 40-hourwork week guarantee,has been rejected.My reluctance toreach a factual conclusion consistant with Ramsey's tes-timony in this respect,however,does not necessarily requirea determination that Smither's testimony with regard theretomerits credence.With respect to this credibility questionjudgment is reserved.The following day, Respondent Company's packer, "hav-ing persuaded himself that he had been unfairly treated,"presented himself at Respondent Union's office,seeking Un-ion help in processing his grievance.Smither spoke first withBusiness Representative Ramsey;he demanded two types ofredress for what he considered Respondent Company's con-tract violation.These were:(a) That he receive backpay for20 additional hours for each week during which he hadworked a reduced schedule; and (b) that he be restored,promptly,to a full-time, 40-hour work week. Ramsey toldSmither there was nothing he could do,since Smither's cur-rent part-time schedule had been arranged pursuant to aconsensualunderstandingwithRespondentCompany'spresident.The packer persisted in pressing his demands.Voices, particularly Smither's, were raised.With matters atthis juncture,Respondent Union's secretary-treasurer,Har-lan Davis, entered and queried Ramsey as to what the troublewas. Ramsey recapitulated Smither's situation, summarizinghisdemands.Regarding the discussion which followed, CURRIN-GREENE SHOEMANUFACTURING603Davis' testimony-which I credit in this connection-readsin relevant part as follows:Mr. Smither was in a rather agitated-I should say hewas in an agitated frame of mind, and I asked him if thiswere the case. He had a contract in his hand, and he readto me the provision calling for 40 hours' work, 40 hours'pay, and demanded that the union collect an additional20 hours' pay for each week that he had worked ...There was no denial [that there had been] arrangementto the contrary. He took the position that he ... hadfound this provision in the contract, and he wanted thecontract enforced regardless of anything else. I told himat that time that there had been other instances, oneother than I could recall, where a young fellow going toschool had been given an opportunity to work under thesame conditions ... that we had made such concessionson the part of a particular individual, not in any mannerabridging the contract or the meaning of the clause in itsgeneral application.Mr. Smither again demanded, hewanted to know, "Are you going to do this?" I told Mr.Smither, "No," that Mr. Ramsey certainly knew whathe was doing, and if he had made arrangements with thecompany and with Smither, and with full knowledge ofall parties, that the individual working four hours a daywould be paid only for four hours a day and that theunion would, in that instance, waive the guaranteed 40-hour workweek, that there was no recourse the unionhad ... So, in any event, again [he] peremptorily de-manded Ramsey and myself, regardless of any under-standing to the contrary, that we enforce the writtenword of the contract and collect the money for him, andthat if we weren't going to do this, he would go find someagency or someone that would. I could only tell him thatthat was where his alternative was, that was his privilege,he could go ahead and do what he wanted, take anyaction he wished in the matter, that we could not abridgea good faith agreement with the employer.Respondent Union's secretary-treasurer, concededly some-what resentful of what he considered Smither's belligerentattitude, told Respondent Company's packer that he hadprobably "ruined it for a lot of guys" and that he (Davis) wasgoing to put an end to part-time work when the contract inforce contained a 40-hour workweekguarantee.Davis de-clared, further, that he was going to telephone Smither's boss,and demand compliance with the 40-hour guarantee provi-sion.Smither then left.Shortly thereafter, Davis did telephone Respondent Com-pany's president. He summarized the contretemps which hadjust taken place; stated that the so-called "special arrange-ment" with respect to Smither's work schedule would haveto be withdrawn; and further declared that, henceforth, Re-spondent Company would have to comply with the writtencontract provisions. Though Davis, while a witness, could notrecall his specific remarks, President Harrison credibly tes-tified that Respondent Union's secretary-treasurer had, withsomewhat angry tones,declared his resentment over Smi-ther's belligerence. Respondent Company's president, some-what surprised, did not question Davis' pronouncements. Hedid not, then, suggest or press for a continuation of their prior"agreement"with regard to Smither's part-time workschedule. According to Davis' testimony:The employer stated that he could not employ the fellowfor eight hours, and he certainly couldn't pay him foreight hours' pay for four hours' work so that he wouldprobably have to terminate him.Concluding their conversation, President Harrison advisedRespondent Union's secretary-treasurer that he would like tovisitRespondent Union's office the next day for the purposeof discussing the situation.While a witness, Harrison claimed that directly followinghisconversationwithRespondentUnion's secretary-treasurer he had not yet reached any definite conclusions withregard to Smither's continuation in Respondent Company'shire.He conceded, however, that before his April 28th visitat Respondent Union's office he had reached a decision:My determination was that if Mr. Smither insisted on hisdemands, and the union taking the position which theyhad taken, that the company would not be in a positionto employ Mr. Smither, because it would have been full-time employment.Having reached this decision, Harrison proceeded to conferwith Davis and Ramsey, with the intention of working outsome alternative method whereby his need for part-timewarehouse help could be satisfied. Thus, during his briefApril 28th meeting with these union representatives now un-der consideration, Harrison proposed the possible transfer ofRespondent Company's retail store shoe clerk, part-time, forthe purpose of handling warehouse work which Knisley,working alone, could not perform. Respondent Union's rep-resentatives, however, rejected Harrison's suggestion; theycontinued to demand that Respondent Company relinquishall planswith respect to hiring a part-time warehouse worker,despite President Harrison's comment that this simply meanthis firm "would have to get along" with one warehouse em-ployee.4. Smither's dischargeFollowing his meeting with Respondent Union's secretary-treasurer and business representative, Harrison returned toRespondent Company's plant. Smither was there told thatRespondent Company would have to dispense with his ser-vices. President Harrison, whom I credit in this connection,testified that:I told him that he had [made] demand on the Union forthe full-time pay for half-days' work, and that in view ofthat request on his part and the union's decision, thatthey couldnot go alongwith half-day work for half-daypay, that we had no option but to release him from hisemployment because we could not afford to do either oneof those things. Specifically, we could not afford to payhim for eight hours work when he only worked fourhours nor could we afford to employ him full-time.Smither, upon receiving this news, queried Respondent Com-pany's president whether he could "stay on, if at all possible"but received a negative reply; specifically, Smither recalledPresident Harrison saying, "No, you can't do it under thecircumstances."While a witness, Respondent's formerpacker was asked whether he had, during this conversation,specified the basis on which he wished toremain.He testifiedthat he had thought himself contractually "entitled" to full-time work, but declared from the stand that "under anycircumstances, if this was not possible" he would have ac-cepted part-time employment. The record reflects his tes-timonial concession, however, that he did not during theconversation now in question mention his desire to"stay on"with a part-time work schedule. Rather, when told that hecould not be retained, he merely requested a written state-ment, setting forth Respondent Company's reason for ter-minating him.Subsequently, President Harrison complied. The followingday, he dictated, signed, and caused to be delivered toSmither a letter which stated:The bearer, Thomas W. Smither, was put on half-dayemployment on January 5, 1970, because of lack of 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork. He was terminated April 29, 1970, because of adisagreement over wages.Some time thereafter, so the record shows, Smither soughtstate unemployment compensation benefits; his eligibility forbenefits was not contested by Respondent Company.5. Subsequent developmentsOn May 11th, pursuant to a suggestion proffered by aBoard representative, Smither dispatched a letter to Re-spondent Union herein.Recapitulating the developmentswhich had preceded his termination, Respondent Company'sformer packer demanded:... that [Respondent Union] take immediate actionnecessary to reinstate my employment with the companyand that the union take immediate action to recover allmy wages lost due to the following:1. I was not paid union scale in my first month of em-ployment suffering a loss of wages approximating $50.00or more.2.Beginning, January 5, 1970, and ending, April 29,1970, the company reduced my working hours and payto twenty hours per week.3.For three weeks in July of 1969,Iwasrequired toperform the duties of a shipping and receiving clerkwhile Elmer Knisleywas onvacation, but I received onlythe pay rate of a packer,or less.4. The company discharged me without just cause result-ing in a continued loss to me of$145.00 per week.Smither requested a reply, within 1 week, notifying him ofRespondent Union's intention. The record reflects no directreply communication which he may have received. Clearly,however, Smither's first and third grievances, specified withinthe letter quoted, were adjusted subsequently.Business Representative Ramsey, within 2 days followinghis receipt of Smither's letter, sought a conference with Re-spondent Company's president. The latter, I find, concededSmither's right to further compensation covering his firstmonth in Respondent's hire. Further, President Harrisonconceded Smither's right to receive "the shipping clerk'srate" covering the three-week period during which he hadfunctioned as Knisley's substitute. Separate checks, made outforwhatever sums these adjustments may have required,were dispatched to Smither, the parties have stipulated, withaMay 20th covering letter.C. ConclusionsWith matters in this posture, General Counsel contends,both Respondents herein should be considered jointly respon-sible for conduct which violated Smither's statutorily-guaran-teed right to engage in protected concerted activity.1.General Counsel's positionMore specifically, General Counsel charges RespondentUnion with Section 8(b)(2) and Section 8(b)(1)(A) violations.With respect thereto, he contends that Secretary-TreasurerDavis caused or tried to cause discrimination with respect toSmither's employment tenure. Respondent Union herein, sothe theory runs, became the moving force responsible forthose developments with which this case is concerned, when,"for vindictive reasons motivated by Smither's disrespectfulattitude toward Davis in the presentation of his grievance,"the latter telephoned President Harrison and demanded ter-mination of the so-called"special arrangement"pursuant towhich Smither had been working part time. Consistent withthis thesis, General Counsel suggests, within his brief, that:Given the predictable results of the Union's demandingthat the 40 hour clause be strictly observed in the future,the telephone call from Davis to Harrison,and thesubsequent reiteratingof the Union'sposition in themeeting onApril 28,were the functional equivalents ofa demand by the Union that Smither be discharged.Davis' demand constituted a statutorily-proscribed"attemptto cause"discrimination,so General Counsel claims,becauseitwas presented with full knowledge that Respondent Com-pany's compliance would necessitate Smither's job termina-tion.Proceeding from this premise,regarding the significance ofSecretary-Treasurer Davis' conduct, General Counsel's proff-ered legal conclusions,with respect to Respondent Union'sclaimed violations,derive from several related Board doc-trines.First:Reliance is placed on those cases which,purport-edly, define the statutory rights of workmen to be free from"unfair or irrelevant or invidious"treatment by their bargain-ing representatives in matters affecting their-employment.CompareMiranda Fuel Co., Inc.,140 NLRB 181, 185. Thecitedcase,General Counselclaims,clearly proscribes arbi-trary action,chargeable to a labor organization,which ad-versely affects a workman's employment rights; no showingneed be made,thereunder,that the labor organization's dis-criminatory treatment of the particular employee was cal-culated particularly to discourage some form of statutorily-protected conduct.Second:The point is made, nevertheless,that Respondent Company'spacker was really engaged instatutorily-protected conduct when he solicited RespondentUnion's help in pressing a grievance which he considerednaively perhaps, well grounded under Respondent Com-pany's collective-bargaining contract. Such grievance presen-tations bottomed on collective agreements, whether pressedby a grievant personally or his union representative, havelong been held a furtherance of concerted activity which thestatute protects.Great FallsWhite Truck Company,183NLRB No. 64 (Slip Opinion, TXD p.6);George E. Baumann,d/b/a Baumann Construction Company,181 NLRB No. 80;George Kennedy Construction Company, Inc.,172 NLRB No.196;Bunney Brothers Construction Company,139 NLRB1516;Bowman Transportation, Incorporated,134NLRB1419, 1420-1421, enfd 314 F.2d 497 (C.A. 5). RespondentUnion, therefore, stands charged with having causedstatutorily-proscribeddiscriminationbecauseSecretary-Treasurer Davis allegedly took"retaliatory action"reasona-bly calculated to cause Smither's termination, sparked by hisresentment over the belligerence which Respondent Com-pany's packer had displayed while seeking Union support.Third:General Counsel notes that, where a labor organiza-tion does, in fact, cause some employer to derogate a work-man's employment status, such union conduct-regardless ofactual motive-must be viewed as having the foreseeable re-sult of encouraging union membership.RadioOfficer's Unionof Commercial Telegrapher's Union, AFL-CIO v. N.L.R.B.,347 U.S.17;Mountain Pacific Chapter of Associated GeneralContractor's, Inc.,119 NLRB 883;Miranda Fuel Co., Inc.,supra.And, conceding that such conduct must be shown toserve no legitimate employer or union concern before a statu-tory violation may be found, the General Counsel, herein,requests a determination that Smither's dismissal did not,really, further some"legitimate overriding interest" butderived merely from Respondent Union's arbitrary and vin-dictive reaction to his [Smither's]belligerence in pursing apresumed contractual grievance.With respect to Respondent Company, General Counselseeks a determination holding the firm jointly responsible forRespondent Union's claimed violation of Smither's statutori-ly-guaranteed right because President Harrison, whatever his CURRIN-GREENE SHOEMANUFACTURINGreasons, had acquiesced with respect to Secretary-TreasurerDavis' patently "unwarranted"demand.The demand thuscharacterized, set forth within General Counsel's brief, wasDavis' conceded declaration that Respondent Companywould no longer be permitted to continue the so-called "spe-cial arrangement"pursuant to which Smither had been work-ing part time. Further, General Counsel suggests that, settingaside questions with regard to Respondent Union's conduct,the record evidence will nevertheless warrant a determinationthat President Harrison's prompt acquiescence when con-fronted with Secretary-Treasurer Davis' demand was sub-stantiallymotivated by his[Harrison's]desire to retaliateagainst Respondent Company's packer.2.Respondents'defensesConfronted with General Counsel's case,Respondent Un-ion presents several related defenses.First:Respondent Un-ion's counsel suggests that no specific"act" chargeable toUnion representatives proximately "caused"Smither's dis-charge. Conceding, for the sake of argument, that some Un-ion conduct might be considered "part of the causation"which resulted in Smither's dismissal,counsel contends thatsuch conduct was innocent,neutral,and not discriminatonlydirected against Respondent Company's packer. Further,counsel argues that Respondent Union's purportedly causa-tive conduct derived "directly and naturally" from Smither'ssecondcontractually-groundedgrievance.Secretary-Treasurer Davis was, counsel claims, doing merely whatSmither had requested, namely, demanding RespondentCompany's presumption of compliance with their contract's40-hour workweekguarantee.Second:Respondent Union'scounsel would have this Board find that Davis' conductshould not be considered the type of conduct with respect towhich a statutorily-proscribed purpose to encourage unionmembership, or compliance with union requirements, canlegitimately be deduced. SeeMiranda Fuel Company, Inc.,140 NLRB 181, 186-188, wherein this particular question isdiscussed, with due regard for the Supreme Court's decisionsinRadio Officer's Union v. N.L.R.B.,347 US 17, andLocal357, International Brotherhood of Teamsters v. N.L. R.B.,365US 667, 675, which deal with the manner in which requisiteshowings may be made that union membership has beenencouraged.Proceeding from this premise, counsel suggests,then,that no "affirmative showing" has been made hereinsufficient to charge Respondent Union or Respondent Com-pany with a statutorily-proscribed motive.Third:The con-tention is made that Respondent Union's conduct was notmerely "innocent,neutral and natural"but, further, cal-culated to serve a legitimate Union purpose.Concluding,Respondent Union's counsel notes within his brief that:If it is argued that the Union's withdrawal from thespecial arrangement for Smither was an act of coercionagainst him,how can the Union be faulted for suchwithdrawal when Smither was telling the Union that ithad no right to made a special arrangement for him?And how could the Union do anything other than with-draw from the arrangement made for Smither when herepudiated it and made it clear to all concerned that hewould no longer work part-time for part-time pay?Denying General Counsel's contention that Respondent Un-ion's secretary-treasurer sought "retaliation" because of Smi-ther's grievance presentation,counsel notes that Smither'sfurther grievances, when subsequently presented, were pro-cessed routinely, with redress successfully procured.Respondent Company's counsel contends,substantially,that when confronted with Respondent Union's demand thefirm's president had "no choice or discretion"with respect tocontinuing Smither's part-time work schedule that he was605bound to honor his contract. President Harrison's only deci-sion,his counsel suggests,was an economic one; he deter-mined that Respondent Company could not afford two full-time warehouse workers. Specifically, therefore, RespondentCompany denies any statutorily-proscribed motive; PresidentHarrison testified that he considered Smither a satisfactoryworker, and that he would have been willing to continueSmither's hire part-time had both Respondent Union andSmither been willing. Further, Respondent Company like-wise suggests a failure of proof that President Harrison'scourse of conduct, when confronted with Respondent Un-ion's demand, was reasonably calculated to encourage Unionmembership;General Counsel's suggestion that RespondentCompany's president gave "independent evidence of a retalia-tory motive" with respect to Smither's discharge is character-ized within Respondent Company's brief as based on pureconjecture. Thus:One might ask what alternative action was available tothe Employer, assuming the action which did occur wasunlawful. It is virtually impossible to construct an alter-nate course of action available to the Employer whichwould not have been either (a) a violation of his contractwith the Union, or (b) a clearly uneconomic decisioninvolving a significant financial penaltyfor the Com-pany.General Counsel's theory, with respect to the violationsherein charged, is characterized as both elusive and tenuous;Respondent Company would have this Board find PresidentHarrison's course of conduct justified by nondiscriminatorybusiness purposes.3.DiscussionSmither's situation, with respect to which some statutorily-validated disposition must now be made, fits no conventionalconceptual scheme;. General Counsel concedes a lack of fac-tual precedents, whether in Board or Court decisions, withreference to which this case may be neatly pigeonholed. Thepacker's termination does, indeed,present asui generisprob-lem; precisely for this reason, I have set forth the respectivecontentions of counsel,supra,with some detail.Due consideration has persuaded me, however, that Gen-eralCounsel's theory of violation herein-despite its tn-chotomous legal premise-lacks reliable, probative, or sub-stantial record support.True, Respondent Company's packer, when he first re-quested Respondent Union's help with respect to pressing adouble-barreledcontractualgrievence,was exercisingstatutorily-protected rights. Though this determination mustbe considered well-grounded in decisional doctrine, no de-duction should be considered warranted that the present trierof fact would deem Smither's proffered "grievance" requestsreasonable, legitimate, or contractually sanctioned.Forpresent purposes,no conclusion regarding their legitimacyseems necessary.Were such a determination required, Iwould probably conclude-together with Respondent Un-ion's representatives-that,under the circumstances hereinpresent,Respondent Company's packer was overreaching,his demands, in my view, reflect some rather naive cupidity.Nothing in the present record, however,would warrant adetermination that Respondent Union's representative, whenhe first notified President Harrison that strict compliancewith their contract's 40-hour work week guarantee would berequired thereafter,was pursuing a retaliatory program, orthat he was purposefully and directlyseekinga companyreaction calculated to derogate Smither's employment status.CompareMiranda Fuel Company, Inc.,125 NLRB 454, 456,this Board'sfirstMirandadecision; the respondent uniontherein had specifically "insisted" that a worker's seniority 606DECISIONSOF NATIONALLABOR RELATIONS BOARDshould be reduced. General Counsel does suggest, neverthe-less, that Secretary-Treasurer Davis' stated position shouldbe considered "functionally equivalent" to a Union demandfor Smither's termination,since that consequence representeda reasonably foieseeable or predictable result flowing fromRespondent Company's compliance with its contractual 40-hour workweek committment. With reference to Secretary-Treasurer Davis' April 27th telephone call, however, GeneralCounsel's contention fails to persuade. Nothing within thepresent record would warrant a factual conclusion that re-spondent Union's secretary-treasurer was then knowledgea-ble regarding Respondent Company's business situation, orthat he then possessed any reasonable ground for belief thatcancellation of Smither's so-called"special arrangement"would render his retention by Respondent Company ques-tionable.When he learned, subsequently, that Smither wouldbe terminated-during his April 28th office conversationwith Respondent Company's president-his reaction clearlyderived from policy rather than personal considerations.Though Davis had concededly been resentful of Smither'spreviously displayed belligerence, no comment regarding thepacker's job tenure, pro or con, was proffered when PresidentHarrison declared that Respondent Company would have to"get along" with but one warehouse worker; RespondentCompany's president was merely told that Respondent Unioncould no longer sanction a part-time schedule for any suchworkerDavis' prehearing statement does reflect his prior recollec-tion that, when Harrison left, he did comment specificallythat Respondent Union's position would require him to dis-pense with Smither's services. Nothing in the record, how-ever, would warrant a determination, in my view, that Re-spondent Union's secretary-treasurer had, himself, suggestedor requested such action. Davis may have mentioned thatRespondent Union's position regarding the company's spe-cial arragnement for part-time work was being modified "inview of Smither's complaint." Harrison was told, however,that such arrangements were not made to oblige employersbut to "help out" some worker, usually becuase he was tryingto attend school. Further, Davis declared, I find, that Re-spondent Union was willing to sanction such arrangements"providing the employee or member involved agrees to it"but his organization's consensual commitment to permit Re-spondent Company's part-time work schedule was dead be-cause of Smither's demand. These declarations, within myview,cannot sustain a conclusions that Respondent Union'srevised position derived from a purpose of reprisal.Upon this record, rather, I concur with Respondent Un-ion's counsel when he suggests that Smither's terminationderived "directly and naturally" from the latter's contractu-ally-grounded demand that his previously-held full-timework schedule be restored. When Davis told RespondentCompany's president, as the latter's testimony shows, that:... as of thattime... he would have to withdraw thespecial arrangement that we had been operating under,and that henceforth, the provisions of the written con-tract would have to apply ...the Union's secretary-treasurer was essentially doing pre-cisely what Smither had requested. The packer's second de-mand, calling for restoration of his previous full-time workschedule, was clearly contractually grounded; whatever judg-ment hindsight might presently suggest,regarding the wis-dom of Smither's reconsidered position with respect thereto,the Respondent Union could hardly have considered thisfacet of his so-called"grievance"demands deficient in merit.Necessarily,therefore,RespondentUnion's secretary-treasurer, when he telephoned Respondent Company's presi-dent,was rendering Smither no patent disservice.Davis,rather,took a position completely consistent with the pack-er's.Within his brief,General Counsel suggests obliquely that,when some union member presses a grievance demand whichUnion representatives within their responsible discretion con-sider"outrageous,"they have no legal obligation to proceedtherewith.SeeFord MotorCo. v. Huffman,346 US 330, 41LRRM 2548,2551 in this connection.The suggestion may belegally sound.This trier of fact,however,cannot concur withGeneral Counsel'scorrollary contention that,conversely,Union representatives arelegally bound torefrain from pro-cessing grievanceswhich might conceivably redound to thegnevant'sdisadvantage following their successful prosecu-tion.Within his brief,General Counsel argues that:Certainly if the Union had explained the impact on Smi-ther's job of requiring the company to observe the 40hour clause, Smither would not have insisted on takinga position that would destroy his job.It is not reallyasking too much of a labor organization to require thatiteither act in an employee's interest or refrain fromacting altogether.The so-called"duty of fair representa-tion" has not thus far been construed to require, how-ever,that union representatives must functionin locoparentis;the duty, in other words,cannot be consideredbreachedmerely because union representatives havepressed a member's grievance which they,themselves,might consider poorly timed, mistaken,or fraught withpossibly deleterious consequences.Previously,within this Decision,I have noted the lack ofsubstantial record support for a determination that Respond-ent Union's representatives"knew"the packer's job tenurewould be endangered should they prosecute his demand. Itfollows, and I find, that they can hardly be charged with adereliction of statutory duty because they failed to call sucha hazard to his notice.Further,General Counsel's presentcontention that Smither was not really taking an all-or-noth-ing approach clearly derives from rationalization bottomedon hindsight.Respondent Company's packer while a witnessconceded that his request for Union support regarding hisrestoration to full-time work had been pressed vigorously.Respondent Union's representatives were given no suggestionwhatever that he might under any circumstances reconsiderhis newly-stated position or be content with a continuation ofhis part-time work schedule. And, further,when PresidentHarrison told him that Respondent Company could not re-tain his services,Smither did not, even then,declare his will-ingness to continue part-time work;he merely pleaded forretention,generally,without specifying terms.Within hisMay 11th letter,previously noted,Smither subsequently re-quested reimbursement for lost wages computed for a full-time work schedule; such a request can hardly be foundcompatible with General Counsel's contention that Smither,confronted with a hard choice, would have retreated. Withmatters in this posture, then,neither Respondent Union norRespondent Company can be faulted,inmy view,for theirfailure to deduce from his statements or conduct that Smithermight be willing to withdraw his contractually-based de-mand.My previously noted conclusion that Secretary-TreasurerDavis' course of conduct did not reflect "retaliation for Smi-ther'sprotected activities, or vindictive reprisal for his in-civility"finds further record support when Respondent Un-ion's subsequent course of conduct is considered. The recordshows, with General Counsel's stipulated concurrence, that,when Smither later notified Respondent Union of two moregrievances not related to his part-time work schedule, Busi-ness Representative Ramsey presented them to RespondentCompany's president promptly, and both grievances were CURRIN-GREENE SHOE MANUFACTURING607successfully redressed. Taken in context, Respondent Un-ion's willingness to process grievances in Smither's behalf,without cavil, contributes to my conclusions that GeneralCounsel's contention herein must fail for lack of reliable,probative, and substantial record support.General Counsel contends, however, that no legitimateunion interests were served by Respondent Union's conductin demanding Respondent Company's compliance, prospec-tively,with their contract's 40-hour workweek provision.This trier of fact has not been persuaded Respondent Unionwas merely demanding compliance with a clearly-definedcontractual commitment. As Respondent Union's counselnotes in his brief:Here the Union could with immunity refuse to be a partyto Smither's scheme. It could also change its position onallowing special part-time arrangements for student orpotential.student members. It could conclude that sucharrangements were likely to involve the Union in un-meritorious disputes with employers, to lead to misun-derstandings or conflicts between the Union and itsmembers, to impair the strength of the Union's generalposition for a guaranteed 40 hour week for all its mem-bers ... What we have said is enough to show that thepurposes of the Union here are within Justice Harlan'ssuggested immunity category[Local 357 v N.L.R.B.,365 US 667] as ends. . of some significance ... legiti-mate, or at least not otherwise forbidden by the NationalLabor Relations Act."I concur. Conceding for the sake of argument that Respond-ent Company's packer, when he presented his April 27threquest for Respondent Union's support, was attempting todo nothing more than enhance his employment status byresort to certain contractual claims, I conclude and find thatRespondent Union's representatives were, nevertheless, pur-suing a legitimate union objective when they refrained fromdissuading Smither, but determined to cancel RespondentCompany's special arrangement "in view of his demandFinally, so far as Respondent Comapny is concerned, Gen-eral Counsel has not, in my view, shown persuasively thatPresident Harnson's decision to terminate Smither was dis-criminatorily motivated. There can be no doubt that whenRespondentCompany was presented with Secretary-Treasurer Davis' demand the firm lost whatever discretion itmay have previously enjoyed with repect to continuing apart-time schedule for warehouse workers; its contractual40-hour workweek commitment was patent. Thus, PresidentHarrison was confronted with a business decision: ShouldSmither be retained for full-time work, or should he be ter-minated? General Counsel would have me conclude thatPresident Harrison decided on Smither's termination becauseof his resentment over Smither's role in causing RespondentUnion's revocation of their "special arrangement" previouslynegotiated. I have not been thusly persuaded. The record doesshow that President Harrison did at one time characterizeSmither's reversal of position regarding his part-time workschedule as a "sudden and unexpected turn against the com-pany." Having observed President Harrison's witness-chairdemeanor, however, I am satisfied that this characterization,when given, was proffered as merely descriptive. With dueregard for the record, considered in totality, the characteriza-tion cannot, in my view, be considered probative of personal"animosity" toward Respondent Company's packer. Therecord provides substantial justification, rather, for a deter-mination that Smither's dismissal derived from business con-siderations.Respondent Company's sales for 1970's first 4months had shown a significant decline when compared withsalesfigures for the previous calendar year; for April, 1970,particularly,Respondent Company's dollar volume of saleshad declined significantly.Declining sales would necessarilybnng about a concommitant decline in shipping departmentactivity and the volume of Respondent Company's ware-house work in general. Respondent Company's presidentcould reasonably conclude, therefore, that with part-timework schedules for warehouse workers contractually pre-cluded some reduction in force would be requiredGeneral Counsel suggests that Respondent Company'sfailure to contest Davis' demand that Smither no longer bepermitted to work a half-time schedule should itself be con-sidered evidence that Harrison had discriminatory andretaliatory motives Thus:Harrison's abject failure to make even a token effort topersuadethe Union to back downon its demand, sug-gests a desire on the Company's part to retaliate againstSmither for having initiated the gnevance.The present record, however, provides no persuasive supportfor this contention. Respondent Company, clearly, couldclaim nocontractual basisfor a request that RespondentUnion's secretary-treasurer reconsider his position. Conced-ing, for the sake of argument,that President Harrison couldhave made some appeal for the special arrangement's con-tinuation, such supplication could only have been bottomedonRespondentCompany's business needs. Secretary-Treasurer Davis had, however, declared flatly that Respond-ent Union's willingness to consider such special arrangementswould only be manifested for the benefit of concerned Unionmembers, not for the benefit of hard-pressed employers. Fur-ther,Respondent Company's president had been given noreason to believe that some "effort to persuade the Union toback down" would, in the end, permit Smither's retention;PresidentHarrison had been told, rather, that Smitherstrongly desired full-time work and was no longer interestedin continuing a part-time schedule.With matters in this posture, I find nothing in RespondentCompany's acquiescence when confronted with RespondentUnion's demand which would warrant a determination thatPresident Harrison was purposefully discriminating with re-spect to Smither's job tenure for statutorily-proscribed mo-tives.CONCLUSIONS OF LAW1.Respondent Company, Curnn-Greene Shoe Manufac-turing Company,Inc, is an employer within the meaning ofSection 2(2) of the Act engaged in commerce and businessactivities which affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act, as amended.2.RespondentUnion,RetailandWholesaleWare-housemen's Local No. 130, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind, is a labor organization within the meaning ofSection 2(5) of the Act, as amended, which admits certainemployees of Respondent Company to membership.3.General Counsel has not herein produced reliable,probative, or substantial evidence sufficient to justify a deter-minationthat Respondent Company and Respondent Uniondid engage, or presently continue to engage,in unfair laborpractices affecting commerce within the meaning of Sections8(a)(1) and(3) or 8(b)(1)(A) and (2) of the Act, as amendedUpon the foregoing findings of fact, conclusions of law, and 608DECISIONSOF NATIONALLABOR RELATIONS BOARDthe entire record,and pursuant to Section 10(c) of the Na-ORDERtionalLabor Relations Act, I hereby issue the followingThe complaint is dismissed in its entirety.recommended: